Order reversed, with costs, and matter remitted to commissioners of condemnation to reassess and determine the amount of compensation to be awarded the appellant, Rosalia Kalinowski, for the premises taken and acquired by the city. Held, under the evidence the compensation allowed was inadequate. The commissioners were required to fix the value of the property taken in its existing condition, and were not authorized to make deductions on the theory that the owner might remove the dwelling house to another portion of her premises. She has not indicated a desire or consent to make such removal and the report of the commissioners and the order of confirmation do not authorize her to do so. Her right, title and interest in the premises taken have become vested in the city. This includes the dwelling house located thereon. (Jackson v. State of New York, 213 N. Y. 34.) All concur.